Exhibit 10.29

SALE OF VCG’S 100% MEMBERSHIP INTEREST IN EPICUREAN ENTERPRISES, L.L.C.,

[An Arizona Limited Liability Company]

THIS SALE AGREEMENT FOR VCG’S 100% MEMBERSHIP INTEREST IN EPICUREAN ENTERPRISES,
L.L.C., hereinafter referred to as the “Agreement,” is made and entered into as
of the 15th day of January 2007, by and between VCG Holding Corp., a Colorado
corporation, hereinafter referred to as the “Seller,” and Cory James Anderson,
an individual resident of Arizona, hereinafter referred to as the “Buyer.”

RECITALS

WHEREAS, the Seller is, or will be at the closing of this transaction (the
“Close” or “Closing”), the owner of a 100% membership interest in Epicurean
Enterprises, L.L.C., an Arizona limited liability company, doing business as The
Penthouse Club at 1902 N. Black Canyon Freeway, Phoenix, Arizona; and,

WHEREAS, the Seller intends and desires to sell, and the Buyer intends and
desires to purchase, all of Seller’s 100% Membership Interest in Epicurean on
the terms and conditions hereinafter stated.

NOW, THEREFORE, in furtherance of the parties intents and desires, and in
consideration of the premises and mutual covenants, conditions and agreements
between the parties as hereinafter set forth, and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are hereby
acknowledged, the parties agree as follows:

SECTION I

TERMS OF SALE

 

  1.1 SALE OF MEMBERSHIP INTEREST: Seller shall sell to Buyer, and Buyer shall
purchase and acquire from Seller, free of all liabilities and encumbrances,
except those hereinafter expressly provided, and subject to all the terms and
conditions hereinafter set forth, all of the right, title and interest of Seller
in and to Epicurean, which will equal one hundred percent (100%) of all
membership interests in Epicurean at the time of Close.

 

  1.2

ASSETS OF EPICUREAN: The Assets of Epicurean include, but are not limited to the
following: A certain Arizona Series 6 Liquor License # 06070572

 

1



--------------------------------------------------------------------------------

 

and the inventory and liquor currently situated at 1902 N. Black Canyon Freeway,
Arizona; These assets are currently utilized in the operation of an adult live
entertainment establishment at 1902 N. Black Canyon Freeway, Phoenix, Arizona. A
more precise itemization of Epicurean’s assets that are included with this sale
is set out in the attached Schedule A.

 

  1.3 EXCLUDED ASSETS: The following assets are excluded from this membership
interest sale and shall be transferred from Epicurean to VCG:

 

  (i) All cash on hand and amounts on deposit with financial institutions at the
time of closing.

 

  (ii) All utility deposits of Epicurean existing at the time of Closing.

 

  (iii) All claims, rights and causes of action against third parties accrued to
Epicurean up to the moment of Closing.

 

  (iv) All credit card receivables accrued to Epicurean up to the time of
Closing.

 

  1.4 SIMULTANEOUS CLOSING CONDITIONS: This Agreement is conditioned on the
simultaneous execution of a new lease for the property located at 1902 N. Black
Canyon Freeway, Phoenix, Arizona. This condition may not be waived by either
Buyer or Seller. The new lease is attached as schedule B and will contain a
Option to Purchase for the real property and will contain terms normally and
customarily used in such an agreement.

 

  1.5 TRADENAME: The Buyer will own the interest in the name “Epicurean
Enterprises,” however, there is no other name, tradename or logo that is a part
of the assets involved in this sale.

 

  1.6 MEMBERSHIP PURCHASE PRICE: The parties agree the Purchase Price for all of
the Seller’s membership interest in Epicurean is Two Million Five Hundred
Thousand ($2,500,000.00) Dollars. The parties agree the value associated with
the purchase of the above referenced Liquor License is $200,000.00. The parties
further agree this Purchase Price shall be paid by the Buyer to the Seller as
follows:

 

At Closing

  $ 2,500,000.00

The above payments can be made in cash or common stock of VCG

 

2



--------------------------------------------------------------------------------

  1.7 INDEMNIFICATION: Seller agrees to indemnify Buyer and hold Buyer harmless
as to any expenses, damages, losses, or liabilities incurred by Buyer as a
direct result of claims, obligations, or liabilities attempted to be enforced
against Epicurean after Closing for an event, act or omission that arose prior
to Closing, or as a result of any breach of any of Seller’s representations or
warranties contained in this Agreement.

 

  1.8 TRANSFER EXPENSES: The Buyer agrees to pay any expenses associated with
any liquor license transfer or recording expenses or expenses related to notices
to the State of Epicurean’s change of Members, Agents or Officers.

 

  1.9 CLOSING DATE: The Closing Date for this transaction is five (5) days after
complete satisfaction, or waiver by Buyer and Seller, of the Conditions
contained in Section 5.2 of this Agreement. Closing shall occur at any place the
parties agree. The closing date shall be prior to February 1, 2007.

 

  1.10 BUYER POSSESSION OF THE ASSETS: Buyer’s actual possession of the Assets
in Exhibit A shall occur simultaneous with Closing this transaction and complete
payment of the sums due at Closing pursuant to this Agreement.

 

  1.11 INCORPORATION OF EXHIBITS: The parties agree that all of the Exhibits
referenced in this Agreement shall be incorporated into this Agreement and are
as effective as integral and material parts of this Agreement.

SECTION II

REPRESENTATIONS AND WARRANTIES OF THE SELLER

Seller makes the following representations and warranties to Buyer. All
representations and warranties that are made are made to the best of Seller’s
pre-closing knowledge and shall refer to the actual knowledge of Seller, as well
as the pre-closing officers and Members for Epicurean Enterprises, L.L.C. and
VCG Holding Corp. These representations and warranties shall survive the
Closing.

 

  2.1 ORGANIZATION: Seller represents and warrants that at the time of Closing,
he will be the sole owner of 100% of the membership interests in Epicurean; that
Epicurean is an Arizona limited liability company and duly organized, validly
existing and in good standing under the laws of the State of Arizona, with all
the requisite power and authority to conduct its lawful business in the State of
Arizona, and otherwise to carry on an adult live entertainment establishment at
1902 North Black Canyon Freeway, Phoenix, Arizona, and otherwise to carry on its
operation and business as it is now being carried on at such location.

 

3



--------------------------------------------------------------------------------

  2.2 ORGANIZATION AUTHORITY: The Seller has the necessary and requisite power
and capacity to enter into this Agreement.

 

  2.3 NO VIOLATION OF ARTICLES OR OPERATING AGREEMENT: Neither the execution and
delivery of this Agreement by the Seller, nor the performance by the Seller of
his obligations hereunder, nor the consummation by him of the transactions
contemplated by this Agreement (a) Violates any provision of the Articles of
Organization or Operating Agreement of Epicurean, nor (b) to the best of the
Seller’s knowledge, does it violate any statute or law or any judgment, decree,
order, regulation or rule of any court or government authority to which the
Seller or Epicurean are subject, and which would have a material, adverse effect
on Epicurean or the Buyer as Epicurean’s owner.

 

  2.4 LITIGATION/CLAIMS: Seller has no actual knowledge of any litigation,
claims, arbitration, or administrative proceeding pending or threatened against
Epicurean or its assets, including its liquor license.

 

  2.5 KNOWLEDGE OF CURRENT VIOLATIONS/ADMINISTRATIVE ACTIONS INVOLVING
EPICUREAN: Epicurean is not in violation of any law, regulation, consent order,
order, judgment, injunction or decree against it the effect of which would be
materially adverse to the Epicurean ownership in the hands of the Buyer.

 

  2.6 NO WARRANTIES: Seller makes no warranty of fitness for use or
merchantability respecting the Assets set forth in Exhibit A. THIS PROVISION
DOES NOT APPLY TO EPICUREAN’S LIQUOR LICENSE, WHICH IS WARRANTED BY Seller TO BE
CURRENT AND IN GOOD STANDING AND NOT SUBJECT TO ANY ADVERSE OR EQUITABLE CLAIMS
AND ALSO NOT SUBJECT TO ANY PENDING ADMINISTRATIVE ACTIONS.

 

  2.7 SELLER’S REPRESENTATION RESPECTING THE USE OF THE EPICUREAN BUSINESS
PREMISE: The property located at 1902 N. Black Canyon Freeway is an “A-1” zoned
District in Phoenix, and Epicurean has used these premises since November 2,
1998 as a “bar” and “adult live entertainment establishment,” as those words in
quotes are defined by the Phoenix Zoning Ordinances,.

 

  2.8

DUTY TO COOPERATE. Seller and Seller’s attorney will reasonably cooperate with
the Buyer and Buyer’s attorney to determine conclusively,

 

4



--------------------------------------------------------------------------------

 

prior to Closing, that the location of 1902 N. Black Canyon Freeway may lawfully
be currently used as a “bar” and “adult live entertainment” establishment, as
these terms are defined by the Phoenix Zoning Ordinance.

 

  2.9 SELLER’S REPRESENTATIONS RESPECTING TAX RETURNS. The Seller, as Managing
Member of Epicurean, will cause to be filed and paid in a timely manner all
applicable federal, state and local taxes related to income received from
Epicurean up to and through December 31, 2006. Seller warrants that all tax
returns filed or to be filed by or on behalf of VCG., and related to income or
loss from Epicurean are, or will be, substantially accurate, and to the best of
Seller’s knowledge will not result in any future claim against the assets of
Epicurean in Buyer’s hands. Seller also warrants that no examination of any of
the tax returns of VCG is pending, and that neither Epicurean or VCG has been
notified by any taxing authority of an intent to conduct an examination of any
such tax return. Seller further warrants that VCG is responsible for and will
timely pay all income tax liabilities of Epicurean up to the date of Closing.

 

  2.10 TITLE TO ASSETS: Seller warrants that as of the Closing Epicurean has
good, marketable unencumbered title to the Assets referred to herein free and
clear of all liens, claims and encumbrances.

 

  2.11 CURRENT LEASE NOT IN DEFAULT: Seller warrants that neither he nor
Epicurean are currently, and at the time of the Closing will not be, in default
of any lease applicable to the Epicurean business premises and any such lease
shall be terminated without any further liability on the part of Epicurean prior
to Closing.

 

  2.12 REPRESENTATIONS CONCERNING ENTERTAINERS WHO HAVE APPEARED, OR ARE
APPEARING, AT EPICUREAN’S BUSINESS PREMISES: The Seller represents that
Epicurean:

 

  (i) Has always properly classified workers, lessees, licensees, employees, and
independent contractors for tax and minimum wage payment purposes.

 

  (ii) Has never, since the inception of the formal organizational status of
Epicurean, treated any topless performer appearing on the Epicurean business
premises as an employee of Epicurean, or paid any employer’s share of
withholding tax on the earnings of any such person.

 

5



--------------------------------------------------------------------------------

  (iii) Has never, since the inception of the formal organizational status of
Epicurean been the object of any claim or suit by any person or government
entity asserting failure to pay minimum wage to any person or report income or
tips of any person.

 

  2.13 REPRESENTATIONS RESPECTING CUSTOMERS AND EMPLOYEES: The Seller makes no
warranty or representation that the present customers of the business will
continue patronizing his business following the Buyer’s execution or closing of
this Agreement, or that Epicurean’s current employees will continue to remain as
employees of Epicurean after the execution or Closing of this transaction.

 

  2.14 INSURANCE: Epicurean maintained in full force and effect a policy of
general liability insurance without any lapses in coverage.

 

  2.15 MEMBERSHIP OWNERSHIP: Seller’s interest in Epicurean to be transferred
hereunder represents one hundred percent (100%) of all the equitable, beneficial
or legal interest in Epicurean Enterprises, L.L.C. There are no other interests
in Epicurean that are outstanding or promised, and there are no options,
warrants or debt instruments, nor any other interest in Epicurean Enterprises,
L.L.C. that at Closing shall be, issued or outstanding.

 

  2.16 TERMINATION OF LEASE. At the time of Closing, the prior lease with
Epicurean for the use of the property located at 1902 North Black Canyon
Highway, Phoenix, Arizona shall be terminated by Seller and there shall be no
residual liability owed by or behalf of Epicurean related to such lease. The new
lease is attached as schedule B.

 

  2.17 COOPERATION. VCG will promptly cooperate following the Closing with
respect to any reasonably required paperwork necessary to approve and notify the
Arizona Department of Liquor Licenses and Control of a change of agent and
control of Licensee.

 

  2.18 OCCUPANCY PERMIT AND USE OF THE PREMISES: Epicurean Enterprises, LLC. has
been issued in 1996 an Occupancy Permit for 1902 N. Black Canyon Freeway which
states that this property may be used for a bar and adult live entertainment
purposes.

 

6



--------------------------------------------------------------------------------

SECTION THREE

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby covenants, represents and warrants to the Seller as follows:

 

  3.1 BUYER’S FINANCIAL ABILITY TO PURCHASE SELLER’S MEMBERSHIP INTEREST: Buyer
has, or has immediate access to, funds sufficient to purchase the Seller’s
interest in Epicurean within the time periods, and within the manner and at the
amounts specified in this Agreement.

 

  3.2 BINDING OBLIGATION OF BUYER: This Agreement is a legal, valid and binding
obligation of the Buyer and any person executing this Agreement on behalf of
Buyer represents and warrants that they have the requisite authority to execute
this Agreement on behalf of Buyer and to bind Buyer to this Agreement.

 

  3.3 QUALIFICATIONS TO HOLD AN ARIZONA LIQUOR LICENSE. Buyer is familiar with
Arizona liquor law regarding qualifications to hold an Arizona liquor license
and Buyer reasonably believes it is qualified and eligible to be a controlling
person/entity of Arizona liquor license #06070572.

 

  3.4 NO VIOLATION: Neither the execution and delivery of this Agreement by the
Buyer, the performance by the Buyer of its obligations hereunder, nor the
consummation by him/it of the transactions contemplated by this Agreement will
(a) violate any provision of the Articles of Incorporation or Bylaws of the
Buyer, (b) to the best of the Buyer’s knowledge, violate any statute, law,
regulation, or any judgment, decree, order, regulation or rule of any court or
government authority to which the Buyer is subject, or (c) violate or constitute
a breach of any agreement to which the Buyer is subject.

 

  3.5 CORRECTIONS TO IDENTIFY NEW MEMBER: Buyer will delete and correct after
Closing any materials or references it receives from third parties showing VCG
as having any position or ownership of Epicurean, and further agrees to not hold
itself or Epicurean out, after Closing, as having any connection with VCG other
than with respect to acts or omissions occurring prior to Closing.

 

  3.6 LEGAL REPRESENTATION. Buyer has consulted its own counsel respecting the
terms and conditions of this Agreement.

 

  3.7 LEGAL CAPACITY. Buyer is an individual residing in Arizona duly and is
qualified to do business in the State of Arizona.

 

7



--------------------------------------------------------------------------------

  3.8 DUE DILIGENCE. The Buyer has visually inspected the Property and is
familiar with ARS Title 4, Chapter 6 of the Phoenix City Code, and the Phoenix
Zoning Ordinance provisions respecting bars and adult live entertainment
establishments.

 

  3.9 CONTINUED USE. Following the Closing, Buyer and its successors or assigns,
if any, will continue to use the Property for a “bar” and an “adult live
entertainment” establishment and may use some portion of the Property for a
“sexually oriented business,” as those terms are defined in the City of Phoenix
Code and Zoning Ordinances, in a manner that is consistent with all applicable
statutes, regulations and ordinances issued or enforced by any governmental
body, department or agency, including, without limitation, the Code of the City
of Phoenix, Chapter 6 and Chapter 10, Art. XII, Sections 10-131 through 10-148,
and will not act or fail to act, nor will it permit any of its officers,
directors, employees, agents, lessees, or independent contractors to act or fail
to act, in any manner which would result in the inability to continue conducting
any business on the Property which constitutes an “adult live entertainment”
use.

 

  3.10 PROTECTION OF LIQUOR LICENSE. Following the Closing, the Buyer, its
officers, employees, agents, lessees, and independent contractors will use their
best faith efforts employing the highest standard of care to prevent any act,
failure to act or violation of any statute, ordinance, regulation or code
section of any governmental entity to occur which would effect or jeopardize in
any material way the validity or value of Liquor License No. 06070572.

SECTION FOUR

ADDITIONAL COVENANTS

 

  4.1 DOCUMENTS ON AGREEMENT EXECUTION: On execution of this Agreement the Buyer
and Seller shall each receive a fully executed copy of this Agreement, all
Exhibits and Attachments to this Agreement including the following Documents:

 

Document Number 1

  Articles of Organization of Epicurean.

Document Number 2

  Operating Agreement of Epicurean.

Document Number 3

  Copy of all versions of independent contractor agreements used with
entertainers at the Epicurean business premises.

Document Number 4

  All Books and Records of Epicurean, including evidence of all required
regulatory filings, in the possession of Seller or Seller’s attorneys, and all
records required to be maintained by a

 

8



--------------------------------------------------------------------------------

  liquor licensee pursuant to Title 4 of the Arizona Revised Statutes and any
regulations promulgated thereto.

Document Number 5

  Copies of Epicurean casualty insurance policies for the period from 2003 until
2007.

Document Number 6

  Copies of all original licenses and permits in the name of Epicurean
Enterprises, L.L.C. or referencing 1902 North Black Canyon Freeway [including
Liquor License # 06070572], with the originals to be provided to Seller at the
Closing.

 

  4.2 CLOSING DOCUMENTS. In addition to the above, at Closing Date the Seller
shall deliver to the Buyer the following:

 

  (i) Any existing maintenance and/or warranty records related to Assets
conveyed by this Agreement.

 

  (ii) Certified Minutes of Epicurean acknowledging the sale of the 100%
membership interest of VCG to Cory James Anderson., a change of statutory and
Liquor Agent, and accepting resignations of current Officers and acknowledging
this sale.

 

  (iii) Completed Change of Agent notice as required by the Arizona Department
of Liquor Licenses prepared by Buyer and singed by Seller.

 

  (iv) A Change of Statutory Agent prepared by Buyer and signed by Seller on
behalf of Epicurean Enterprises, L.L.C.

 

  (v) Any other document reasonably required by Buyer, Seller, their attorneys,
and any closing agent involved in this transaction.

 

  4.3 BUYER TO DELIVER TO SELLER: At Closing the Buyer shall deliver to the
Seller the following:

 

  (i) Cash and stock in VCG in the amount $2,500,000.00 payable to or in the
name of VCG.

 

9



--------------------------------------------------------------------------------

SECTION FIVE

 

  5.1 SELLER’S MAINTENANCE OF USE OF PROPERTY AS A PHOENIX “ADULT LIVE
ENTERTAINMENT” ESTABLISHMENT: Buyer has informed the Seller that Buyer’s sole
intended use of the 1902 N. Black Canyon Freeway property is as a “bar” and an
“adult live entertainment establishment.” Without Buyer’s right and ability at
the time of closing to so use the Property, the Buyer would have no use for the
Property or the Seller’s interest in Epicurean. Therefore, for this Agreement to
close the 1902 Black Canyon Freeway property must, at the time of closing, be
permitted, under Phoenix Ordinances and Zoning Code, to open and operate a “bar”
and an “adult live entertainment establishment.”

 

  5.2 CONDITIONS OF THIS SALE: In addition to the condition set forth in
Section 1.4 of this Agreement, the obligations of the Buyer to perform hereunder
are conditioned on the satisfaction of each of the following (all or any part of
which may be waived by both the Buyer and the Seller, acting jointly) on or
prior to the Closing Date:

 

  (i) The Representations and Warranties of the Seller contained in this
Agreement shall be true and correct.

 

  (ii) The approval by Buyer of any documents ancillary to this Agreement.

 

  (iii) As of Closing that a “bar” and an “adult live entertainment
establishment,” as those terms are defined by the Phoenix City Code and Zoning
Ordinance, are all currently lawful and “permitted uses” of the Property by
Buyer [as an owner, lessee or licensee] pursuant to the City of Phoenix
Ordinances, Phoenix Zoning Code and Arizona state law, unless such use is
prohibited or restricted as the result of the direct or indirect acts or
omissions of the Buyer, its affiliates or related entities, or the officers,
directors, members, shareholders, employees, agents or independent contractors
of any of them.

 

  (iv) That prior to Closing the Seller provide to Buyer’s attorney, any and all
records of Epicurean in Seller’s possession referring to:

 

  a) Classification of topless or bottomless entertainers who have appeared or
are appearing at Epicurean’s business premises; and,

 

  b) Agreements between Epicurean and topless entertainers who have appeared or
are appearing at Epicurean’s business premises respecting their status with
Epicurean as “employees” or “independent contractors.”

 

10



--------------------------------------------------------------------------------

  (v) That as of Closing the Buyer is permitted by law, regulation, and/or
license grant or transfer, to immediately operate at the Property a “bar” and an
“adult live entertainment establishment” as those terms are defined by the
Phoenix City Code and Zoning Ordinance, unless such use is prohibited or
restricted as the result of the direct or indirect acts or omissions of the
Buyer, its affiliates or related entities, or the officers, directors, members,
shareholders, employees, agents or independent contractors of any of them.

 

  (vi) That prior to Closing, VCG will be the sole Member of EPICUREAN
ENTERPRISES, L.L.C. at the time of Closing, has agreed to indemnify the Buyer
for any losses or damages suffered by the Buyer as a result of any Seller
misrepresentations, fraud, or Seller caused performance failures related to this
Agreement.

 

  (vii) That prior to Closing, Buyer has agreed to indemnify and hold Seller and
Epicurean harmless for, from and against any losses, injuries, damages, claims
and causes of action of any type caused by the acts or omissions of Buyer, its
affiliates or related entities, or the officers, directors, members,
shareholders, employees, agents or independent contractors of any of them.

 

  (viii) That the Buyer has acquired, to its reasonable satisfaction, all final
permits, licenses, and approvals from all regulatory bodies or agencies required
to permit the Buyer to lease, own, use, and operate the Property or business at
1902 N. Black Canyon Freeway, Phoenix, Arizona as an “adult live entertainment”
establishment, as that quoted term is defined by Arizona law and the Phoenix
City Code and Zoning Ordinance.

 

  (ix) That the records of Epicurean Enterprises are complete and in good order.

 

11



--------------------------------------------------------------------------------

SECTION SIX

MISCELLANEOUS

 

  6.1 CONFIDENTIALITY: The Buyer and the Seller agree to keep the terms and
timing related to this Agreement confidential to the extent legally permissible
and practically possible.

 

  6.2 COOPERATION: Buyer and Seller agree to reasonably cooperate with one
another to assure a smooth transition of the business license, ownership and
control from Seller to Buyer.

 

  6.3 FURTHER ASSURANCES: Seller and Buyer jointly and severally agree to use
their best efforts to obtain any consents or approvals by any third party or
Government authority or agency which are required or reasonably deemed desirable
by Buyer in connection with the completion of the transactions contemplated by
this Agreement.

 

  6.4 FEES AND EXPENSES: Except as otherwise provided herein, the parties hereto
shall bear their own costs and expenses incurred in connection with this
transaction.

 

  6.5 BROKERAGE. The Buyer and Seller agree, represent and warrant that there is
NO brokerage obligation or relationship related to this transaction.

 

  6.6 NOTICES TO THIRD PARTIES, VENDORS. Following the Closing Date the Seller
will notify all persons-entities-government agencies and regulatory authorities
which had any business or regulatory relationship with the Seller that the
Seller has sold his interest in Epicurean, and that the Seller is no longer
involved in any business at the 1902 N. Black Canyon Freeway, Phoenix, Arizona.

 

  6.7 BULK SALES. The parties agree UCC Bulk Sales provisions are not
applicable.

 

  6.8 ASSIGNMENT. The benefits and burdens of this Agreement are personal in
nature and no party, except as provided in Section 7.4, shall assign this
Agreement or any of its rights and obligations hereunder without the prior
written consent of the other party.

 

  6.9 SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and inure to
the benefit of the parties hereto, their heirs, legal representatives,
successors and permitted assigns.

 

  6.10 PRESERVATION OF THE BUSINESS. Without purporting to make any commitment,
Seller shall exercise all reasonable efforts to: (i) preserve the present
relationship of Epicurean with all persons having business dealings with
Epicurean; and, (ii) preserve and maintain in force all

 

12



--------------------------------------------------------------------------------

 

licenses, permits, registrations, franchises, and other similar rights
applicable to up until Closing and to reasonably accommodate the efforts and
activities of Buyer to accomplish a change of liquor agent, statutory agent, and
transfer of a controlling interest in Epicurean Enterprises, L.L.C. from VCG to
Buyer.

 

  6.11 NOTICES. Any notice, demand or request required or permitted to be given
under any provision of this Agreement shall be in writing and delivered
personally or by certified or registered mail (with return receipt requested,
and postage prepaid) to the following address, or to such other address as
either party or their legal representative may request by notice in writing to
the other party:

 

If to Seller:

  VCG Holding Corp.  

Troy Lowrie

 

390 Union Blvd., Suite 540

 

Denver, CO 80228

 

If to Buyer:

  Cory James Anderson  

10954 E. Southwind Lane

 

Scottsdale, AZ 85262

 

Tel: 602-615-3800

 

  6.12 ENTIRE AGREEMENT. This Agreement constitutes the entire agreement and
understanding of the parties with respect to the subject matter hereof, and
supersedes any and all prior agreements, understanding, negotiations and
discussions between the parties and/or their counsel on the subject of this
Agreement or topic(s) related to this Agreement. No amendment, modification or
waiver of this Agreement shall be binding unless evidenced by an instrument in
writing signed by the Buyer and Seller.

 

  6.13 CONSTRUCTION. The captions and headings of this Agreement are for
convenience and reference only, and shall not control or effect the meaning or
construction of this Agreement.

 

  6.14 APPLICABLE LAW, VENUE: This Agreement is to be performed in Phoenix,
Arizona and shall be governed by the internal substantive laws of the State of
Arizona (without reference to choice of law principles) and, to the extent they
preempt the laws of such state, the laws of the United States. In the event any
litigation is commenced relating to this Agreement, the parties hereby
irrevocably submit to the process, jurisdiction and venue of the courts of the
State of Arizona, in and for the County of Maricopa, for the purpose of suit,
action or other proceedings arising out of or relating to this Agreement and any
such action shall be commenced only in such courts.

 

13



--------------------------------------------------------------------------------

  6.15 SEVERABILITY. The invalidity or unenforceability of any provisions of
this Agreement shall not effect the validity or enforceability of any other
provision hereof, and this Agreement shall be construed in all respects as if
such invalid or unenforceable provision had been omitted. The invalidity or
unenforceability of any provision of this Agreement to any person or
circumstance shall not affect the validity or enforceability of such provision
as it may apply to any other persons or circumstances.

 

  6.16 WAIVER. The failure in one or more instances of a party to insist upon
performance of any of the terms, conditions and covenants set forth in this
Agreement, or the failure of a party to exercise any right or privilege
conferred by this Agreement, shall not thereafter be construed thereafter as
waiving their right to insist upon performance of such terms, conditions or
covenants or the rights to exercise such privileges and rights, which shall
continue to remain in full force and effect as if no forbearance had occurred.

 

  6.17 ATTORNEYS FEES. If either party to this Agreement should bring an action
in any court of competent jurisdiction to enforce or obtain an interpretation of
this Agreement, the prevailing party in that litigation shall be entitled to a
judgment for the costs of the action and reasonable attorneys’ fees incurred in
prelitigation efforts to resolve the issues between the parties, investigation
and research, as well as the attorneys fees associated with actual action
following its commencement, in addition to any other relief granted by the
court.

 

  6.18 MEDIATION. In the event of a dispute between the parties concerning the
subject matter of this Agreement the parties agree to first to attempt to
informally mediate their dispute prior to instituting any litigation.

 

  6.19 COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original instrument, but all of
which together will constitute for all purposes one and the same instrument.

 

  6.20 FACSIMILE SIGNATURE. The parties agree a facsimile signature shall be as
effective as an original.

 

  6.21 AGREEMENT NOT TO COMPETE. The Seller agrees that for a period of three
years after the Closing Date he will not, directly or indirectly, own or have
any interest in an adult oriented nightclub or bar within three (3) miles of the
Property.

 

14



--------------------------------------------------------------------------------

  6.22 ASSISTANCE OF COUNSEL. Buyer states that it has had the assistance and
counsel of their attorney in the review of the terms and conditions of this
Agreement.

 

  6.23 SURVIVAL OF COVENANTS, REPRESENTATIONS, WARRANTIES AND INDEMNIFICATION’S.
All covenants, representations and warranties made by any party to this
Agreement shall be deemed made for the purpose of inducing the other party to
enter into this Agreement. The representations and warranties made by either
party in this Agreement shall survive the Closing indefinitely.

IN WITNESS WHEREOF, the parties have executed this Agreement for the Sale Of
VCG’s 100% Membership Interest In Epicurean Enterprises, L.L.C. as of the 15th
day of January, 2007.

 

“SELLER”        “BUYER”

/s/ Troy H. Lowrie

     By:  

/s/ Cory James Anderson

VCG Holding Corp.

       Cory James Anderson

Troy Lowrie

       Individually

CEO

      

 

15